DETAILED ACTION  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  	The following title is suggested: “Torque Angle Sensor for Monitoring A Steering Situation of a Vehicle”.                                        Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (CN106107255). 	Regarding claim 1, Bai discloses an apparatus comprising a torque sensing unit that includes a signal input rotor 40 and a signal output rotor 50, an angle sensing unit that includes a driving gear 101 and a driven gear 102 (See Figs. 1, 3 and 4), the driving gear fitted round and fixed to the signal output rotor or the signal input rotor, and a printed circuit board (PCB) 10 that includes a torque magnetic field generating unit 130, an input shaft signal collecting unit 110, and an output shaft signal collecting unit 120 that are configured to sense a rotation angle and torque of the signal input rotor and the signal output rotor, and an angle magnetic field generating unit 104 and an angle collecting unit 103 that are configured to sense a rotation angle of the driving gear and the driven gear, wherein the torque magnetic field generating unit, the input shaft signal collecting unit, the output shaft signal collecting unit, the angle magnetic field generating unit, and the angle collecting unit are all configured as coils formed by printed circuits (See Pg. 6, lines 17 – 43 and Pg. 7, lines 1 – 45).
Regarding claim 2, the signal input rotor 40 comprises a cylindrical first body and a number of first protruding teeth arranged to extend uniformly in radial directions from an outer circumference of the first body, each first protruding tooth having substantially the same shape, wherein the signal output rotor 50 comprises a 
Regarding claim 6, the angle magnetic field generating unit 104 coaxially surrounds the angle collecting unit 103 (See Fig. 3).
Regarding claim 7, the torque magnetic field generating unit is an excitation coil, the input shaft signal collecting unit is an input shaft receiving coil, and the output shaft signal collecting unit is an output shaft receiving coil (See Fig. 3). 	Regarding claim 8, inner and outer diameters of the input shaft signal collecting unit and the output shaft signal collecting unit substantially correspond to inner and .
                                             Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.7. 	Bai (CN205940448) discloses an inductance sensor for measuring angle. 	Liang et al. (CN212721465) disclose a torque angle sensor. 	Liang et al. (DE102020213525) disclose a torque and angle sensor assembly.8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/28/22